department of the treasury internal_revenue_service washington d c uil date number info release date the honorable joe knollenberg u s house of representatives washington d c attention jeffrey goff dear mr knollenberg this letter responds to your inquiry dated date on behalf of your constituent asked whether legislation enacted in date concerning the sale of businesses by taxpayers using an accrual_method of accounting requires businesses to report capital_gains from the sale on the full sales_price regardless of the cash received the legislation he refers to is sec_453 of the internal_revenue_code the code added by the ticket to work and work improvement act of and affects sales or other dispositions occurring on or after date it states that generally if a taxpayer uses an accrual_method of accounting the gain from the sale of the taxpayer’s business cannot be reported on the installment_method when a taxpayer cannot use the installment_method the general rules of gain recognition apply and the taxpayer must recognize gain on the full sales_price at the time of the sale regardless of the cash received after the congress enacted sec_453 of the code taxpayers asked the internal_revenue_service irs to clarify how it applied to a variety of situations involving sales of businesses in response the irs issued notice_2000_26 on date a copy of which is enclosed this notice helps answer questions in addition the irs issued revproc_2000_22 on date which provides guidance allowing businesses with dollar_figure or less in average annual gross_receipts to use the cash_receipts_and_disbursements_method of accounting the cash_method business qualifies for the small taxpayer exception of rev_proc if copy enclosed he may obtain automatic consent to change to the cash_method for his first tax_year beginning after date sec_453 does not prevent taxpayers using the cash_method from using the installment_method for reporting gain on the sale of a business i hope this information is helpful if we can be of further assistance please contact me at of my office at or sincerely heather c maloy acting assistant chief_counsel income_tax and accounting enclosures
